DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The term “stable” is being interpreted under its plain meaning of “not changing or fluctuating” (see https://www.merriam-webster.com/dictionary/stable, adjective 1b).
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “conveyance member” in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, applicant states “this optical surface”. It is unclear if “this optical surface” is the same as “the optical surface” mentioned previously or if it is a different optical surface. For examination purposes the limitation will be understood to be the same optical surface.
Claim 1 recites the limitation "all of the positions between the first and second position" in the last two lines.  There is insufficient antecedent basis for this limitation in the claim. Specifically, there is no statement that there are any positions between the first and second positions.
As to claim 3, applicant states “away from this latter,”. Examiner is not entirely sure as to what this limitation is meant to recite. Is the limitation stating that the delivery manifold moves perpendicularly away from the optical surface when moving from the first position to the second position? This limitation appears to also require grammatical revision. For examination purposes, the limitation will be understood to mean as mentioned above.
The term “substantially” in claim 3 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Thus, one of ordinary skill in the art is not aware of the metes and bounds of substantially perpendicular. Is skewed considered to be substantially perpendicular, what about just moving in intersecting planes? For examination purposes the limitation substantially perpendicular will be understood to mean perpendicular.
As to claim 7, applicant states “first position thereof, referred to as the idle position”. However, claim 1 appears to recite such positions as though they are different via the phrase “first or idle position”. Thus, it becomes unclear as to whether the first position and idle position are the same position, coined with different names, or if they are different positions. For examination purposes they will be understood to be the same position, however it appears that the statement of both first and idle position is unnecessary and only serves to add ambiguity to the claim. Examiner suggests utilizing one term or the other, not both, to maintain clarity. 
The term “substantially” in claim 7 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Thus, one of ordinary skill in the art is unclear as to the metes and bounds of substantially continuous. Is the surface between the manifold and the optical surface continuous or not? For examination purposes the limitation “substantially continuous” will be understood to mean continuous in a flush like manner, as it is believed that is what applicant intends.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 & 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niemczyk (US20160325715A1) in view of Zhao (US20170036647A1).
Niemczyk discloses a detection system for a motor vehicle (Fig.1 ref 1, abstract, & [0002-0003]) comprising: an optical sensor (Fig.1 ref 3) delimited by an optical surface (Fig.1 ref 2) which has a shape and orientation that defines a detection field of the optical sensor [0030-0031]; a cleaning device (Fig.1 ref 4) for the optical surface; the cleaning device having a delivery manifold (Fig.1 refs 6/10/14, better seen in Fig.4 ref 6) for delivering a cleaning agent (see either of Fig.2 or Fig.3 ref 19, in conjunction with [0034 & 0036]); the delivery manifold being movably relative to the optical surface (see Figs.1-3 & [0032]) between a first idle position where no fluid is delivered (see Fig.1 & [0034]) and a second position (see either of Figs.2-3). The manifold is outside the detection of the sensor in the first position and maybe outside the detection in the second position as well or be slightly impaired [0009]. Since the dependence of the manifold being in the field of view of the sensor is dependent upon the sensor, and Niemczyk discloses that view is only slightly impaired via the use of an ultra-wide-angle lens, there is a reasonably expectation that prior to the second position the manifold is outside the field of view. Thus, all positions between the first and second positions would be outside the field of view of the sensor. However, Niemczyk does not explicitly disclose that the sensor the manifold is outside the detection field in the second position as well, but such a feature is well known in the art as evidenced by Zhao.
Zhao discloses an art related sensor and lens washing assembly (abstract) wherein it is known that providing a nozzle within a field of view of the sensor may block its monitoring potential [0015]. Zhao further discloses that utilizing low profile nozzles and provide their spray almost parallel to the camera surface [0089] can eliminate field of view issues [0028].
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Niemczyk to reduce the profile of the nozzles and alter the nozzle placement within the manifold to provide a nearly parallel spray in order to eliminate field of view issues (Zhao [0028 & 0058]). Such a modification would reduce the extension of the manifold as much as possible (i.e. positioning the opening of Niemczyk higher on the legs, see Fig.1 ref 12, and closer to the webs, see Fig.1 ref 13).
As to claim 2, Modified Niemczyk teaches the system of claim 1, wherein the delivery manifold has a plurality of fluid delivery orifices (see Niemczyk Figs.2 or 3 refs 17 & 19).
As to claim 3, Modified Niemczyk teaches the system of claim 1, wherein the manifold moves substantially perpendicularly to the optical surface from the first position to the second position (see Figs.1-3).
As to claim 4, Modified Niemczyk teaches the system of claim 1, wherein the optical surface is curved (see Fig.1 ref 2) and the delivery manifold is curved (see Niemczyk [0031] stating the manifold is annular, thereby curved).
As to claim 6, Modified Niemczyk teaches the system of claim 4, wherein the curvature of the manifold is arranged on one side of a housing (see Niemczyk Figs.1-4, outside of housing) and parallel to a plane containing the curvature of the manifold (see ref 5 which defines multiple planes parallel to ref 6 and which ref 6 is arranged upon).
As to claim 7, Modified Niemczyk teaches the system of claim 1, wherein the first position (i.e. idle position) the manifold is substantially continuous with the optical surface (see Niemczyk Fig.1).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niemczyk (US20160325715A1) and Zhao (US20170036647A1) as applied to claim 4 above, and further in view of Puibaraud (EP1726498B1) or Dinant (US5769528A).
As to claim 5, Modified Niemczyk teaches the system of claim 4, but does not explicitly disclose that the curvature of the manifold is equal to a curvature of an optical surface. However, such a feature is known in the art as evidenced by Puibaraud or alternatively would be obvious in light of the teachings of Dinant.
Puibaraud discloses an art related optical assembly with a retractable cleaning device (see title) for a motor vehicle [0001], wherein when the optical surface has a curved optical element the retractable manifold of the cleaning device matches the curved shape (see Figs.1, 3, & 5-6). Thus, Puibaraud provides a known configuration for a manifold when an optical element has a curved shape. Dinant discloses an art related cleaning device for a headlight (i.e. optical element), wherein it is known that satisfactory aesthetic appearance is achieved by flush placement of an element with the lens (Col.1 lines 64-67). Thus, in the case of a curved optical element, satisfactory appearance is achieved via an element with the same curvature as the optical element to provide a flush appearance.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the manifold Niemczyk to have a curvature equal to the curvature of the optical surface in order to achieve satisfactory aesthetic appearance (Dinant Col.1 lines 64-67). Alternatively, absent evidence to the contrary, one of ordinary skill in the art would have found such a shape of the manifold to be a mere design choice that can be made (see MPEP 2144.04), especially since such manifold shaping has been known to be used in the art by Puibaraud (see Figs.1, 3, & 5-6). It is well in the purview of one of ordinary skill in the art to utilize one known shape/curvature of a manifold in place of another with an expectation of predictable results.

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niemczyk (US20160325715A1) and Zhao (US20170036647A1) as applied to claim 1 above, and further in view of Puibaraud (EP1726498B1).
As to claims 8-9, Modified Niemczyk teaches the system of claim 1, wherein there is a conveyance member (see Niemczyk Fig.1 ref 9) that provides for movement of the manifold. However, Modified Niemczyk does not show where or how the conveyance member attaches to a housing (Niemczyk Fig.1 ref 5). However, such configurations are known in the art as evidenced by Puibaraud.
Puibaraud discloses an art related optical assembly with a retractable cleaning device (see title) for a motor vehicle [0001], wherein the cleaning device attaches to a housing of the optical assembly (see Figs.1, 3, & 7-8 how ref 28 in some manner attaches to ref 12). The retractable ability of the cleaning device via a jack and pin setup (best seen in Figs.5-6 refs 32/38) which is secured to the housing (see Figs.4 and/or 7-8, also [0039]). The jack and pin setup provides a more solid retractable cleaning device which prevents twisting when extended [0042].
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the housing and spring of Niemczyk to utilize the jack and pin setup of Puibaraud in order to provide a more solid retractable assembly which prevents twisting when extended (Puibaraud [0042]). Further, it is in the purview of one of ordinary skill in the art to utilize one known construction for providing a retractable cleaning device in place of another, especially when the full details of one retracting mechanism are not provided. Thus, the modification provides a conveyance member attached to the housing.

Claims 10 & 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niemczyk (US20160325715A1) and Zhao (US20170036647A1) as applied to claim 1 above, and further in view of Hsiao (US20160272164A1) and/or Wakatsuki (US20160244028A1).
As to claim 10, Modified Niemczyk teaches the system of claim 1, but does not explicitly teach receiving and emitting portions. However, such sensor configurations are known in the art as evidenced by either Hsiao or Wakatsuki.
Hsiao discloses an art related camera cleaning system for a vehicle (abstract) wherein a camera lens contains both an emitting portion and receiving portion (see Fig.3 refs 202 & 203 respectively). The infrared receiver and emitter allow for detection of water droplets or foreign substance on the lens surface (see Figs.3-4B & [0027]). Wakatsuki discloses an art related detection system of a vehicle (abstract & [0003]), wherein sensors for detecting surroundings can include cameras and/or laser radar sensors [0030]. In the case of a laser radar a housing (see Fig.2 ref 24) utilizes a window which receives and emits signals [0030].
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the camera of Niemczyk to include an infrared emitter and receiving portion in order to detect if water droplets or foreign substances are attached to the lens (Hsiao [0027]), thus defining the optical surface including the infrared portions. Alternatively, it would have also been obvious to a skilled artisan to utilize a laser radar sensor with such receiving and emitting portions in place of, and/or in addition to the camera, as such is a known configuration for detecting surroundings. It is in the purview of one of ordinary skill in the art to utilize one known detecting element in place of, or in addition to, another known detection element.
As to claim 12, Modified Niemczyk teaches the system of claim 10, wherein when the manifold is retracted it would be positioned close to the emitter portion (see Niemczyk Fig.1 in conjunction with Hsiao Fig.3).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niemczyk (US20160325715A1), Zhao (US20170036647A1), and Puibaraud (EP1726498B1) as applied to claim 8 above, and further in view of Hsiao (US20160272164A1) and/or Wakatsuki (US20160244028A1).
As to claim 11, Modified Niemczyk teaches the system of claim 8, wherein the conveyance member is attached to the housing (see Puibaraud Figs.1, 3-4, & 7-8), but does not explicitly teach an emitter and receiving portion. However, such sensor configurations are known in the art as evidenced by either Hsiao or Wakatsuki.
Hsiao discloses an art related camera cleaning system for a vehicle (abstract) wherein a camera lens contains both an emitting portion and receiving portion (see Fig.3 refs 202 & 203 respectively). The infrared receiver and emitter allow for detection of water droplets or foreign substance on the lens surface (see Figs.3-4B & [0027]). Wakatsuki discloses an art related detection system of a vehicle (abstract & [0003]), wherein sensors for detecting surroundings can include cameras and/or laser radar sensors [0030]. In the case of a laser radar a housing (see Fig.2 ref 24) utilizes a window which receives and emits signals [0030].
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the camera of Niemczyk to include an infrared emitter and receiving portion in order to detect if water droplets or foreign substances are attached to the lens (Hsiao [0027]) , thus defining the optical surface including the infrared portions. Alternatively, it would have also been obvious to a skilled artisan to utilize a laser radar sensor with such receiving and emitting portions in place of, and/or in addition to the camera, as such is a known configuration for detecting surroundings. It is in the purview of one of ordinary skill in the art to utilize one known detecting element in place of, or in addition to, another known detection element. Since the emitter is provided within the camera lens, and the housing extends around the lens (see Niemczyk Fig.1) the housing also extends from an edge of the emitter portion.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Davies (US20170313287A1) discloses a sensor cleaning system with a moving manifold (see Figs.1-3).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Costa (US4752032A) discloses a headlight cleaner with a contour fitting frame (see Figs.3-4) along a transparent optical surface.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cooper (US20150353024A1) discloses a vehicle mounted sensor cleaning system wherein nozzles are placed outside a field of view of a camera (abstract).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Saito (US20200298283A1) discloses a sensor cleaning device having a single line which splits to two nozzles (i.e. manifold) and a curved mount upon which manifolds sit to spray a sensor surface (Figs.9-11).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dreiocker (US20160272163A1) discloses a camera assembly with a nozzle mounted almost continuously with the camera lens (see Figs.2-4).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nishiyama (US20010030874A1) discloses a headlight cleaning assembly wherein a nozzle is flush with the transparent element it cleans (Figs.1 & 13-15).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Robert (FR2681031A1) discloses a headlight cleaning assembly with manifolds that match the curve of the headlight and are moveable via a conveyance member (see all Figures).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Trebouet (US20160101735A1) discloses a detection system for a vehicle (see Figs.1-2, abstract, & [0001-0002]) comprising: an optical sensor (Fig.1 ref 2) with an optical surface (Fig.1 ref 8) having a shape and orientation defining a detection field; a cleaning device (Fig.1 ref 1) for the optical surface; the cleaning device having a manifold (Fig.1 refs 4 & 34) for delivering fluid to the optical surface; the manifold being movable relative to the optical surface between a first position (Figs.1, 3, & 5) in which fluid is not delivered ([0017], see stating fluid is delivered in second position) and a second position (Figs.2, 4, & 6); the first position is outside the field of view of the sensor (abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAIR CHAUDHRI whose telephone number is (571)272-4773. The examiner can normally be reached Monday - Thursday 7:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAIR CHAUDHRI/Examiner, Art Unit 1711                                                                                                                                                                                                        

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711